IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-40591
                         Summary Calendar


COY LYNN OWENS,

                                               Plaintiff-Appellant,

                              versus

UNITED STATES OF AMERICA BUREAU OF PRISONS; ET AL.,

                                               Defendants,

UNITED STATES OF AMERICA BUREAU OF PRISONS,

                                               Defendant-Appellee.


          Appeal from the United States District Court
                for the Eastern District of Texas

                      (USDC No. 5:00-CV-255)

                         October 30, 2002

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Coy Lynn Owens, federal prisoner # 04702-078, appeals from the

district court's order granting summary judgment to the defendant

in his suit brought pursuant to the Federal Tort Claims Act

("FTCA"), 28 U.S.C. §§ 1346(b).   Owens alleged that while he was

being transferred to FCI Texarkana, employees of the Bureau of


* Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Prisons improperly applied leg restraints, which caused injury to

his left foot and ankle.    After a de novo review, we affirm.

       The summary judgment evidence included medical records and

declarations from medical personnel showing that when Owens arrived

at FCI Texarkana his lower extremities were normal and that he did

not complain about either the leg restraints or an injury to his

left foot.    Owens argues that the summary judgment evidence was

improper because the declarations were unsworn. The district court

did not err in considering the declarations, however, because they

were made under penalty of perjury and asserted that the statements

therein were true and correct in compliance with 28 U.S.C. § 1746.

See Nissho-Iwai American Corp. v. Kline, 845 F.2d 1300, 1306 (5th

Cir. 1988).

       After the summary judgment evidence was proffered, it became

Owens's burden "to set forth specific facts to establish a genuine

issue of material fact, without merely resting on allegations and

denials."    See Martinez v. Bally's Louisiana, Inc., 244 F.3d 474,

476 (5th Cir. 2001).   We conclude that Owens failed to come forward

with   "significant   probative   evidence"   on   which   a   jury   could

reasonably find in his favor, see State Farm Life Ins. Co. v.

Gutterman, 896 F.2d 116, 118 (5th Cir. 1990), and the district

court did not err in granting summary judgment to the defendant.

       Although Owens's complaint also alleged that he was denied

proper medical care for his foot injury, he has not adequately

briefed such a claim in this court.       Accordingly, that claim is


                                   2
deemed abandoned. Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993).

      Finally, Owens has filed a motion to supplement the record

with photographs of his foot taken after the district court granted

summary judgment.        Because this court does not ordinarily expand

the record to consider evidence that was not before the district

court, the motion is DENIED.         See Trinity Industries, Inc. v.

Martin, 963 F.2d 795, 799 (5th Cir. 1992).

      AFFIRMED.     MOTION DENIED.




g:\opin-sc\02-40591.opn.wpd
                                     3